Citation Nr: 0316345	
Decision Date: 07/17/03    Archive Date: 07/22/03	

DOCKET NO.  97-03 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a herniated nucleus 
pulposus. 

2.  Entitlement to an increased rating for left leg myalgia, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for right leg myalgia, 
currently evaluated as 10 percent disabling. 

4.  Entitlement to a compensable rating for residuals of a 
right calf muscle biopsy. 

5.  Entitlement to a temporary total rating based on the need 
for convalescence after treatment for service-connected 
disability under 38 C.F.R. § 4.30 (2002). 

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board remanded the appeal in April 1999 and November 
2001.  The issues of increased ratings and a total disability 
rating based on individual unemployability due to service-
connected disability are the subject of the remand portion of 
this decision.  


FINDINGS OF FACT

1.  The veteran's herniated nucleus pulposus is not related 
to active service.  

2.  The veteran's hospitalization from January 8 to 12, 1996, 
was not related to service-connected disability.  



CONCLUSIONS OF LAW

1.  A herniated nucleus pulposus was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  The requirements for a temporary total rating based on 
convalescence after treatment for service-connected 
disability have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. § 4.30 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The record 
reflects that the veteran and her representative have been 
provided with a statement of the case and supplemental 
statements of the case, as well as a July 2002 letter, 
informing them of the governing legal criteria, the evidence 
necessary to substantiate the veteran's claim, the evidence 
considered, evidentiary development under the VCAA, and the 
reasons for the denial of her claim.  In essence, the matter 
of "which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The veteran's service medical records and treatment records 
have been obtained.  The veteran has been afforded VA 
examinations and has indicated that she does not desire to 
have a personal hearing.  Therefore, it is concluded that the 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for disability 
resulting from personal injuries suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service medical records, including September 1970 neurology 
and orthopedic consultations and the March 1971 service 
separation examination are silent for complaint or finding of 
a herniated nucleus pulposus.  

The report of an August 1995 VA MRI of the veteran's lumbar 
spine reflects that there was disc herniation on the right at 
L4-5.  A VA hospital discharge summary, relating to a period 
of hospitalization from January 8 to 12, 1996, reflects that 
the veteran underwent a right L4-5 microdiskectomy.  

The report of a January 2000 VA examination reflects a 
diagnosis of herniated nucleus pulposus.  

The report of a July 2002 VA neurology examination and 
October 2002 opinion reflects that the veteran's low back 
pain began in 1994 and is due to degenerative disc disease.  
The diagnoses included degenerative disc disease at L4-5 and 
the examiner indicated that it is unlikely that the herniated 
nucleus pulposus had any relation to the veteran's military 
service because of the time interval and because there was no 
radiculopathy symptoms while in the military.  

The veteran has offered her statements indicating her belief 
that her herniated nucleus pulposus had its onset during 
service because of symptoms she experienced then.  She is 
qualified to report symptoms that she experiences, but she is 
not qualified, as a lay person, to offer a medical diagnosis 
or medical etiology for symptoms she reports.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
her statements regarding etiology or diagnosis will not be 
accorded any probative weight.  

On the basis of the evidence of record there is no competent 
medical evidence indicating that the veteran had a herniated 
nucleus pulposus during active service or that her herniated 
nucleus pulposus, first manifested after service, is related 
to active service.  There is competent medical evidence 
indicating that the veteran first experienced a herniated 
nucleus pulposus after service and that her herniated nucleus 
pulposus has no relationship to her active service.  
Therefore, a preponderance of the evidence is against a 
finding that the veteran currently has a herniated nucleus 
pulposus that is related to her active service.

Temporary Total Rating

The veteran seeks a temporary total rating based on 
convalescence following a period of hospitalization from 
January 8 to 12, 1996.  This hospitalization was for the 
purpose of performing a right L4-5 microdiskectomy.  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report of hospital discharge that entitlement 
is warranted under paragraph (a)(1), (2) or (3) of this 
section.  38 C.F.R. § 4.30.  Total ratings will only be 
assigned if treatment was for a service-connected disability.  
38 C.F.R. § 4.30(a).  

Since the Board has determined that a preponderance of the 
evidence is against the establishment of service connection 
for herniated nucleus pulposus, the treatment the veteran 
received during January 1996 was not for a service-connected 
disability.  Therefore, a preponderance of the evidence is 
against a finding that she is entitled to a temporary total 
rating based on convalescence following her hospitalization 
from January 8 to 12, 1996.  
ORDER

Service connection for a herniated nucleus pulposus is 
denied.  

Entitlement to a temporary total rating based on the need for 
convalescence after treatment for service-connected 
disability under 38 C.F.R. § 4.30 is denied.


REMAND

The Board has determined that additional development is 
required with respect to the increased rating issues.  

Accordingly, the appeal is REMANDED to the RO for the 
following:  

1.  The RO should contact the examiner 
who conducted the July 2002 VA neurology 
examination.  The claims file must be 
made available to this examiner for 
review.  The RO should ask the examiner 
to specifically indicate what current 
symptoms, if any, are related to the 
veteran's service-connected myalgia of 
the left and right legs as distinguished 
from any symptoms related to her 
herniated nucleus pulposus.  Any impaired 
function of the legs and feet due to the 
service-connected myalgia should be 
described, such as, footdrop, droop of 
the first phalanges of the toes, 
inability to dorsiflex a foot, inability 
to abduct a foot, weakened or complete 
inability to adduct a foot, or anesthesia 
over the dorsum of the foot.  If no 
current symptoms are related to the 
service-connected myalgia of the left and 
right legs, the examiner should so state.  
The examiner should also report any 
symptoms related to the right calf muscle 
biopsy, including any scar.  If there is 
a scar, the examiner should indicate 
whether it is superficial, poorly 
nourished, has repeated ulceration, is 
superficial, is tender and painful on 
objective demonstration, or limits the 
function of any part.  The examiner 
should also offer an opinion as to the 
extent to which the veteran's service-
connected myalgia of the left and right 
legs interferes with her ability to 
obtain and retain gainful employment.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

2.  If, and only if, the examiner who 
conducted the July 2002 neurology 
evaluation is not available, the veteran 
should be afforded another VA neurology 
examination.  The claims file must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner is requested to specifically 
indicate what current symptoms, if any, 
are related to the veteran's service-
connected myalgia of the left and right 
legs as distinguished from any symptoms 
related to a herniated nucleus pulposus.  
Any impaired function of the legs and 
feet due to the service-connected myalgia 
should be described, such as, footdrop, 
droop of the first phalanges of the toes, 
inability to dorsiflex a foot, inability 
to abduct a foot, weakened or complete 
inability to adduct a foot, or anesthesia 
over the foot.  If no current symptoms 
are related to the service-connected 
myalgia of the left and right legs, the 
examiner should so state.  The examiner 
should also report any symptoms related 
to the right calf muscle biopsy, 
including any remaining scar.  If there 
is a scar, the examiner should indicate 
whether it is superficial, poorly 
nourished, has repeated ulceration, is 
superficial, is tender and painful on 
objective demonstration, or limits the 
function of any part affected.  The 
examiner should also offer an opinion as 
to the extent to which the veteran's 
service-connected myalgia of the left and 
right legs interferes with her ability to 
obtain and retain gainful employment.  A 
complete rationale for all opinions and 
conclusions expressed should be given.  

3.  Then, after ensuring that the 
provisions of the VCAA have been fully 
complied with and satisfied, the RO 
should readjudicate the issues remaining 
on appeal.  

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	C. P. RUSSELL
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



